Case 1:18-cv-02334-AT-KHP Document 131-1 Filed 08/03/20 Page 1 of 4




   EXHIBIT A
       Case 1:18-cv-02334-AT-KHP
Case 1:16-cv-02044-PKC-CLP       Document
                             Document 20-1 131-1   Filed 08/03/20
                                           Filed 06/05/17   Page 1 Page  2 of 4 #: 216
                                                                   of 3 PageID
       Case 1:18-cv-02334-AT-KHP
Case 1:16-cv-02044-PKC-CLP       Document
                             Document 20-1 131-1   Filed 08/03/20
                                           Filed 06/05/17   Page 2 Page  3 of 4 #: 217
                                                                   of 3 PageID
       Case 1:18-cv-02334-AT-KHP
Case 1:16-cv-02044-PKC-CLP       Document
                             Document 20-1 131-1   Filed 08/03/20
                                           Filed 06/05/17   Page 3 Page  4 of 4 #: 218
                                                                   of 3 PageID
